DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Publication No. 2016/0055830 (hereinafter Lee) in view of Rieutort-Louis et al. U.S. Patent Publication No. 2019/0043418 (hereinafter Louis), Devos et al. U.S. Patent Publication No. 2005/0017922 (hereinafter Devos) and Zhang U.S. Patent Publication No. 2018/0018931 (hereinafter Zhang).
a display apparatus comprising (Figure 1, figure 6, figure 12 and figure 16): a plurality of Light modules (Figure 1 and figure 16, 400-1 to 400-N), a plurality of driving modules (Figure 12, Display Driver IC); and a controller configured to obtain a plurality of image signals corresponding to the plurality of Light modules based on an input signal (Figure 1 and [0053], 200A), control each of the plurality of Light modules based on the obtained plurality of image signals, and delay a phase of the plurality of image signals to control the plurality of image signals to be transmitted to the plurality of Light modules at different timings (Figure 6 and [0084], different timings T1-T12), wherein a first phase difference between the plurality of image signals is a value corresponding to one frame by a number of the plurality of modules (Figure 6, timings corresponding to frames), wherein the controller is further configured to: delay the phase of the plurality of image signals sequentially by a predetermined time based on an arrangement state of the plurality of modules (arrangement illustrated in figure 16 includes 400-1, 400-2, 400-3 and 400-N), transmit a first image signal to a first module among the plurality of modules (Figure 6, at T7 for display 1 (see display 400-1 in figure 16)), transmit a second image signal that is delayed by the predetermined time from the first image signal, to a N-th module that is arranged at a greatest distance from the first module (Figure 6, at T8 for display 3 (see display 400-3 in figure 16)), transmit a third image signal that is delayed by the predetermined time from the second image signal, to a second module that is arranged at a greatest distance from the N-th module besides the first module (Figure 6, at T9 for display N (see display 400-N in figure 16)) and wherein the first image signal, the second image signal and the third image signal are transmitted within the time interval corresponding to the one frame (Figure 6, M+2 frame). 
Lee does not appear to specifically disclose calculating by dividing a time corresponding to one frame and Light Emitting Diode (LED) module.
However, in a related field of endeavor, Louis teaches a display (abstract) and further teaches calculating by dividing a time interval corresponding to one frame ([0041], row time may be calculated as the inverse of the frame rate divided by the number of columns of gate lines in the display) and Light Emitting Diode (LED) module [0020].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to divide by a time corresponding to one frame as taught by Louis with the benefit that the time duration is limited by the frame as suggested in [0041]. In other words, the driving time should be a portion of the frame time. Furthermore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have LED display as taught by Louis with the benefit that LED arrays are direct emission displays as well known in the art. In addition, OLED displays can be flexible as suggested in [0051].

However, in a related field of endeavor, Devos teaches an OLED tile display 300 (Figure 1 and [0020]) and further teaches a plurality of LED driving modules configured to connect each of a plurality of buffers corresponding to each of the plurality of LED modules (Figure 1, OLED 116a-j and storage device 118a-j) and store the plurality of image signals to the plurality of buffers corresponding to the plurality of LED driving modules ([0021] and figure 1, module-specific data), wherein the plurality of LED driving modules include a power supply for supplying power to the plurality of LED modules (Figure 1, power supply includes 112a-j and 114a-j), and wherein the plurality of LED driving modules control the power supply to output driving current supplied to the plurality of LED modules by adjusting a supply time and an intensity of the driving current to correspond to the plurality of image signals output from the controller ([0028] and figure 2 refer to activation of OLED by switches 218a-c and 216a-c and further refers to forward biased .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to adjust power supply for each module as taught by Devos with the benefit that voltage compensation is accomplished for any decrease in voltage due to the aging of any particular OLED 212 as suggested by Devos in [0033]. In addition, buffers units or storage device should be able to store module specific data as suggested by Devos in [0021].
Lee, Louis and Zhang do not appear to control the plurality of display driving modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time. 
However, in a related field of endeavor, Zhang teaches a plurality of display units (abstract) and figure 2 and further teaches control the plurality of display driving  modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time ([0038], the memory modules 11 are controlled to synchronously output the sub-images corresponding to the display units in each frame of image to the display screens 10, so that the frames of complete image can be continuously displayed on the display screens 10. [0035] the memory module 11 is integrated with a drive circuit of the display 10 in the display unit, and the image transmission is achieved through an internal interface of an integrated circuit).


Consider claim 2, Lee, Louis and Zhang teach all the limitations of claim 1. In addition, Lee teaches the controller is further configured to delay the phase of the plurality of image signals sequentially (Figure 6, Display#1, Display#2, Display#3, Display#N at M+2 frame), and a second phase difference between a first image signal output among the plurality of image signals and a last image signal output among the plurality of image signals is within a time interval corresponding to the one frame (Figure 6)

Consider claim 3, Lee, Louis and Zhang teach all the limitations of claim 1. In addition, Lee teaches the plurality of image signals comprise at least one of a clock signal and a data signal ([0062], clock lane and four data lanes).

Consider claim 7, Lee, Louis and Zhang teach all the limitations of claim 5. In addition, Lee teaches the plurality of modules (Figure 1, 400-1 to 400-N).  Louis teaches LED module comprise a plurality of Micro LED elements ([0029], pixels have organic light-emitting diode (thousand or more rows). OLED diodes are micro-elements).

Consider claim 8, Lee teaches a display apparatus (Figure 12) comprising a plurality of display modules including a plurality of Light modules (Figure 12, 400-1 to 400-N), and a plurality of controllers connected to the plurality of display modules (Figure 12, Driver IC 300-1 to 300-N); and an image processing apparatus configured to obtain a plurality of image signals corresponding to the plurality of display modules by processing an input image signal (Figure 12, image processing apparatus 200B and [0116], the operations of 300-1-300-N are similar to IC 300 in figure 1), and transmit the obtained plurality of image signals to the plurality of controllers (Figure 12,  300-1 to 300-N), wherein each of the plurality of controllers is configured to receive, from the image processing apparatus, the plurality of image signals corresponding to each of the plurality of Light modules [0085-0088], and control each of the plurality of Light modules based on the plurality of image signals (Figure 6, M+2 Frame), wherein a phase difference between the plurality of image signals is a value corresponding to one frame by a number of the plurality of modules (Figure 6, timings corresponding to frames), and wherein the plurality of controllers are further configured to: delay a phase of the plurality of image signals corresponding to each of the plurality of modules sequentially by a predetermined time based on an arrangement state of the plurality of modules, transmit, by a first controller among the plurality of controllers, a first image signal to a first module among the plurality of modules (Figures 6 and 16, display 1 in M+2 frame), transmit, by a second controller among the plurality of controllers, a second image signal that is delayed by the predetermined time from the first image signal, to a N-th module that is arranged at a greatest distance from the first module (Figures 6 and 16, display 3 in M+2 frame), and transmit, by a third controller among the plurality of controllers, a third image signal that is delayed by the predetermined time from the second image signal, to a second module that is arranged at a greatest distance from the N-the module besides the first module ((Figures 6 and 16, display N in M+2 frame)) and wherein the first image signal, the second image signal and the third image signal are transmitted within the time interval corresponding to the one frame (Figure 6, M+2 frame). 4
Lee does not appear to specifically disclose calculating by dividing a time corresponding to one frame and Light Emitting Diode (LED) module.
However, in a related field of endeavor, Louis teaches a display (abstract) and further teaches calculating by dividing a time corresponding to one frame ([0041], row time may be calculated as the inverse of the frame rate divided by the number of columns of gate lines in the display) and Light Emitting Diode (LED) module [0020].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to divide by a time corresponding to one frame as taught by Louis with the benefit that the time duration is limited by the frame as suggested 
Lee and Louis do not appear to specifically disclose a plurality of LED driving modules configured to connect each of a plurality of buffers corresponding to each of the plurality of LED modules and store the plurality of image signals to the plurality of buffers corresponding to the plurality of LED driving modules, wherein the plurality of LED driving modules include a power supply for supplying power to the plurality of LED modules, and wherein the plurality of LED driving modules control the power supply to output driving current supplied to the plurality of LED modules by adjusting a supply time and an intensity of the driving current to correspond to the plurality of image signals output from the controller.
However, in a related field of endeavor, Devos teaches an OLED tile display 300 (Figure 1 and [0020]) and further teaches a plurality of LED driving modules configured to connect each of a plurality of buffers corresponding to each of the plurality of LED modules (Figure 1, OLED 116a-j and storage device 118a-j) and store the plurality of image signals to the plurality of buffers corresponding to the plurality of LED driving modules ([0021] and figure 1, module-specific data), wherein the plurality of LED driving modules include a power supply for supplying power to the plurality of LED modules (Figure 1, power supply includes 112a-j and 114a-, and wherein the plurality of LED driving modules control the power supply to output driving current supplied to the plurality of LED modules by adjusting a supply time and an intensity of the driving current to correspond to the plurality of image signals output from the controller ([0028] refers to activation of OLED by switches 218a-c and 216a-c and further refers to forward biased current during a particular time. [0007], adjusting the power supply voltage of an OLED display over time).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to adjust power supply for each module as taught by Devos with the benefit that voltage compensation is accomplished for any decrease in voltage due to the aging of any particular OLED 212 as suggested by Devos in [0033]. In addition, buffers units or storage device should be able to store module specific data as suggested by Devos in [0021].
Lee, Louis and Zhang do not appear to control the plurality of display driving modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time. 
However, in a related field of endeavor, Zhang teaches a plurality of display units (abstract) and figure 2 and further teaches control the plurality of display driving  modules to output the plurality of image signals stored in the plurality of buffers to the plurality of display modules at the same time ([0038], the memory modules 11 are controlled to synchronously output the sub-images corresponding to the display units in each frame of image to the display screens 10, .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide plurality of buffers or memories as taught by Zhang with the benefit that the controller 30 is also configured to control the memory modules 11 to synchronously output the sub-images corresponding to the display units in each frame of image to the displays 10, and thus frame of complete image can be continuously displayed on the display screens as suggested by Zhang in [0030], [0038] and figure 2.

Consider claim 9, Lee and Louis teach all the limitations of claim 8. In addition, Lee teaches the plurality of modules (Figure 1, 400-1 to 400-N), wherein the plurality of modules are connected to form at least one of the plurality of display modules (Figure 1 and [0047], multi-display system). Furthermore, Louis teaches LED module comprise a plurality of Micro LED elements ([0029] and figure 3, pixels have organic light-emitting diode (thousand or more rows). OLED diodes are micro-elements). 
 
Consider claims 10-12, 16, these claims include the limitations mentioned in claims 1-3, 7 and thus these claims are rejected by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Devos).
On page 12 of Applicant’s response, Applicant argues that “the controller 30 does not control the transmission interfaces 12 to drive the memory modules 11 to output the sub-image to the display units 10”.
Zhang teaches in [0035] the memory module 11 is integrated with a drive circuit of the display 10 in the display unit, and the image transmission is achieved through an internal interface of an integrated circuit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621